Title: To James Madison from Thomas Jefferson, 20 June 1801
From: Jefferson, Thomas
To: Madison, James


June 20. 1801.
The application of William Greetham for a Mediterranean pass for a vessel owned here, tho built abroad, being unauthorised by practice, tho’ perhaps not by law, and concerning the departments of both the State & Treasury, I ask the favor of mr. Madison and mr. Gallatin to give me their opinions thereon: at the same time I communicate to them what passed on the subject of passports under General Washington’s administration, when the question was first taken up.
Th: Jefferson
 

   
   RC (DLC); FC and FC of enclosure (DLC: Jefferson Papers). RC docketed by JM. Gallatin to Jefferson, 18 June 1801, and copy of Greetham to Gallatin, 17 June 1801, filed with RC. FC of enclosure (2 pp., in Jefferson’s hand) is partly illegible.



   
   Following a June 1796 act requiring foreign-bound vessels “of the United States” to carry a passport, a Treasury Department circular (dated 15 Aug. of that year) had “uniformly refused” Mediterranean papers in cases similar to Greetham’s. Grounds for refusal lay in the 1792 statute defining U.S. ships—for purposes of foreign trade and customs benefits—as those built within the U.S. and wholly the property of American citizens or those built abroad but owned by Americans as of 16 May 1789. Gallatin noted, however, that American-owned ships built abroad since that date were eligible for the type of passport known as a sea letter that American vessels by treaty carried in commerce with European countries. While the wording of the treaty with Algiers (which referred to passports being issued to ships “absolutely” the property of U.S. citizens) and “the score of Justice and humanity” recommended a liberal policy in granting Mediterranean papers, Gallatin argued that the literal meaning of the 1792 law and department usage united to “form strong objections to an innovation.” JM’s opinion has not been found. Jefferson had “no doubt that all vessels owned by American citizens” were entitled to Mediterranean passes (Gallatin to Jefferson, 18 June 1801 [DLC]; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:489–90, 288; Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:299; Jefferson to Gallatin, 7 Aug. 1801 [DLC: Jefferson Papers]).


